 

 

ADM Investor Services, Inc.

 

 





Exhibit 10.8

 

 

 

CUSTOMER AGREEMENT



To: ADM Investor Services, Inc. 141 West Jackson Boulevard, Chicago, IL 60604

 

In consideration of the acceptance by ADM Investor Services, Inc. ("ADMIS")
acting as broker, dealer or counterparty, of one or more accounts of the
undersigned ("Customer") for the purchase or sale of commodity futures,
commodity options, forward contracts, foreign exchange, physical or cash
commodities, and exchange for physical ("EFP") or Exchange for Risk ("EFR")
transactions (Collectively "Commodity Contracts") it is agreed as follows:

 

1.Customer acknowledges the following:

 

(a)The purchase and sale of Commodity Contracts is speculative, involves a high
degree of risk and is suitable only for persons who can assume the risk of loss
in excess of their margin deposits or of their entire option premium. Customer
understands that because of the low margin normally required in Commodity
Contract trading, price changes in Commodity Contracts may result in significant
Customer losses, which losses may substantially exceed Customer's margin
deposits and any other deposits Customer may make. Customer also acknowledges
that Customer has received, has read and understands this agreement.

 

(b)Customer authorizes ADMIS to execute such transactions for the Customer's
account, to act as counterparty to Commodity Contracts and to exercise commodity
options for Customer's account in accordance with Customer's oral or written
instructions. ADMIS shall have the right to refuse to accept any of Customer's
orders. ADMIS shall also have the right to tape record all telephone
conversations with Customer.

 

(c)Customer understands that ADMIS or its affiliates will at times act as
principal in regard to cash, forward, or foreign exchange transactions.
Furthermore, Customer acknowledges that ADMIS is not obligated to quote a price
for any principal transaction.

 

(d)ADMIS shall not be responsible to Customer in any case for a floor brokers'
inability to execute orders, or for error or negligence on the part of floor
brokers who are not employees of ADMIS.

 

(e)Customer acknowledges that the execution of a futures contract always
anticipates making or accepting delivery. Customer hereby authorizes ADMIS to
take all action deemed necessary by ADMIS in the event ADMIS takes physical
delivery for customer and customer hereby agrees to indemnify ADMIS from all
costs associated therewith. ADMIS may, in its sole discretion, liquidate any
short position in Customer's account if Customer has not delivered to ADMIS
certificates, receipts, or other appropriate instruments of delivery at least
seven days prior to the last trading day of the futures contract.

 

(f)Customer acknowledges that ADMIS may be the counterparty to foreign exchange
transactions with Customer and that ADMIS may receive revenue through market
making, involving foreign exchange transactions of Customer and others, through
the difference between the bid and offer provided to Customer and others on
foreign exchange transactions, and through markups and markdowns on foreign
exchange positions that ADMIS enters into with other parties that correspond to
foreign exchange positions that ADMIS enters into with Customer.

 

(g)Customer acknowledges the right of ADMIS to limit, without notice to the
Customer, the number of open positions which Customer may maintain or acquire
through ADMIS.

 

2.Customer shall deposit with ADMIS (1) the applicable initial and maintenance
margin requirements; pay interest, commission charges in effect from time to
time, (which commissions may be shared by more than one of Customer's agents)
and other fees and charges, as well as costs to ADMIS occasioned by carrying the
account of the Customer; (2) deposit the amount of any deficit balance that may
result from transactions executed by ADMIS for Customer's account, and

 

--------------------------------------------------------------------------------



 

 

ADM Investor Services, Inc.

 

 



(3) pay the interest and service charges on any Customer deficit balances at the
rates customarily charged by ADMIS together with ADMIS' costs and attorney's
fees incurred in collecting any such deficit or defending claims brought by
Customer in which ADMIS is the prevailing party. Fees and charges, in addition
to commissions and interest, may include, but are not limited to rollover fees
and charges, currency conversion fees and charges, account transfer fees and
charges, and any fees and charges imposed by any interbank agency, bank,
contract market or other regulatory or self-regulatory organization. ADMIS
reserves the right to change its fee structure at any time.

 

3.Customer understands and acknowledges that ADMIS acts as agent for all
transactions which are executed on commodity futures exchanges and among other
requirements, is financially liable to the exchange clearing houses of which it
is a member and to the clearing members through which it clears transactions on
exchanges of which it is not a clearing member, for deficit balances occurring
in the Customer's accounts; because of this, ADMIS is the guarantor of the
financial responsibility of the Customer. Customer additionally understands and
acknowledges that ADMIS, in providing liquidity to Customers, acts as the
counterparty  to Customers' transactions and thus assumes the risk associated
with such transactions. Therefore, Customer agrees to hold ADMIS harmless with
respect to any and all losses sustained by ADMIS resulting from deficit balances
which may occur in Customer's account.

 

4.Customer shall, without notice or demand from ADMIS, at all times maintain
adequate margins, so as continually to meet the margin requirements established
by ADMIS. Such margin requirements established by ADMIS, in its sole and
absolute discretion, may exceed the margin requirements set by any commodity
exchange, or other regulatory authority. Customer agrees, when required, to wire
transfer margins to ADMIS or any monies so required, and to furnish ADMIS with
names of bank officers for immediate verification of such transfers.

 

5.If, at any time, Customer's account does not contain the amount of margin
required by ADMIS, or by any exchange, clearing house or other regulatory
authority, ADMIS may, in its sole and absolute discretion, at any time or from
time to time, without notice to Customer, close out Customer's open positions in
whole or in part or take any other action it deems necessary to satisfy such
requirements, including, but not necessarily limited to, transferring funds from
other accounts of Customer including transfers between CFTC Segregated and other
accounts. Failure of ADMIS to so act in such circumstances, in whole or in part,
shall not constitute a waiver of its rights to do so any time or from time to
time thereafter, nor shall ADMIS be subject to any liability to Customer for its
failure so to act. In addition, ADMIS has the right, but not the obligation, to
liquidate the Customer's account upon receipt of notice of the death of Customer
(if applicable).

 

6.Customer understands that there are no guarantees of profit or guarantees
against loss in Commodity Contract trading. Customer has received no such
guarantees from ADMIS or from any of its representatives. Customer acknowledges
its awareness of the risks inherent in Commodity Contract trading and is
financially able to bear such risks and withstand any losses incurred.

 

 

7.

Unless Customer provides ADMIS with written or oral instructions to liquidate an
open foreign exchange position in the account, that position will be
automatically rolled over as an open position in the account to the next
successive business day, subject at all times to the right of ADMIS, in its sole
and absolute discretion, to liquidate said position in accordance with the
provisions of this agreement. Alternatively, in order to liquidate an open
foreign exchange position in the Customer's account by means of delivering, or
taking delivery, of the underlying currency, written or oral instructions to
this effect must be given to ADMIS, together with sufficient funds to cover the
delivery and all documents required by ADMIS to effectuate this mode of
settlement, in accordance with ADMIS' instructions.

 

 

8.All monies, securities, negotiable instruments, forward contracts, foreign
exchange contracts, physical or cash contracts, commodity options, open
positions in futures contracts and commodities, or other property now or at any
future time in Customer's account, or held by ADMIS or its affiliates for
Customer, are hereby pledged with ADMIS, and shall be subject to a security
interest in ADMIS' favor to secure any indebtedness, at any time, owing

 

--------------------------------------------------------------------------------



 

 

ADM Investor Services, Inc.

 

 



from Customer to ADMIS without regard to whether or not ADMIS or its affiliates
has made advances with respect to such property. Customer will not cause or
allow any of the property held in Customer's accounts to be subject to any other
liens, security interests, mortgages or other encumbrances without the express
written approval of ADMIS.

 

9.If Customer directs ADMIS to enter into any Commodity Contracts denominated in
a foreign currency: (a) any profit or loss arising as a result of a fluctuation
in the exchange rate affecting such currency will be entirely for Customer's
account and risk; (b) all initial and subsequent deposits for margin purposes
shall be made in US. dollars, in such amounts as ADMIS may in its sole
discretion require; and (c) ADMIS is authorized to convert funds in Customer's
account for margin into and from such foreign currency at a rate of exchange
determined by ADMIS in its sole discretion on the basis of the then prevailing
market rates.

 

10.Customer acknowledges that: (1) any market recommendations and information
communicated to Customer by ADMIS do not constitute an offer to sell, or the
solicitation of an offer to buy any commodity, or any commodity futures
contract; (2) such recommendations and information, although based upon
information obtained from sources believed by ADMIS to be reliable, may be
incomplete and may not be verified; and (3) ADMIS makes no representation,
warranty or guarantee as to, and shall not be responsible for, the accuracy or
completeness of any information or trading recommendation furnished to Customer.
Customer understands that ADMIS and/or its officers, directors, affiliates,
stockholders or representatives may have a position or positions in and may
intend to buy or sell commodities or commodity futures contracts, which are the
subject of market recommendations furnished to Customer, and that the position
or positions of ADMIS or any such officer, director, affiliate, stockholder, or
representative may or may not be consistent with the recommendations furnished
to Customer by ADMIS.

 

11.All transactions by ADMIS on Customer's behalf shall be subject to the
applicable constitution, rules, regulations, customs, usages, rulings, and
interpretations of the exchanges or markets on which such transactions are
executed by ADMIS or its agents for Customer's account (such as the Chicago
Mercantile Exchange and its affiliated clearing house, the National Futures
Association and to all applicable governmental acts and statutes such as the
Commodity Exchange Act or the Commodity Futures Trading Commission Act of 1974)
and to rules and regulations made thereunder. ADMIS shall not be liable to
Customer as a result of any action taken by ADMIS, or its agents, to comply with
any such constitution, rule, regulation, custom, usage, ruling, interpretation,
act or statue. If Customer is subject to regulation by any regulatory body,
Customer agrees that ADMIS has no duty to ascertain or ensure that Customer is
in compliance with any governing statutes or rules.

 

 

12.

If, at any time, Customer shall be unable to deliver to ADMIS any security,
commodity or other property previously bought or sold by ADMIS on Customer's
behalf, Customer authorizes ADMIS, in its discretion, to borrow or to buy any
security, commodity, or other property necessary to make delivery thereof, and
Customer shall pay and indemnify ADMIS for any costs, losses, and damages
(including consequential costs, losses and damages) which ADMIS may sustain
thereby and any premiums which ADMIS may be required to pay thereon, and for any
costs, losses and damages (including consequential costs, losses and damages)
which ADMIS may sustain from its inability to borrow or buy any such security,
commodity or other property.

 

 

13.Customer acknowledges and agrees that ADMIS shall not be responsible to
Customer for any losses resulting from conduct or advice (including but not
limited to errors and negligence) on the part of any broker/dealer, futures
commission merchant, independent introducing broker, commodity trading advisor,
or any other person or entity introducing Customer to ADMIS or having trading
authority over the account of Customer at ADMIS. Customer specifically agrees
that ADMIS shall have no obligation to supervise the activities of any such
person or entity and Customer will indemnify ADMIS and hold ADMIS harmless from
and against all losses, liabilities, and damages (including attorney's fees)
incurred by ADMIS as a result of any actions taken or not taken by such person
or entity.

 

14.Customer authorizes ADMIS to contact such banks, financial institutions,
credit agencies, and other references as ADMIS shall deem appropriate from time
to time to verify the information regarding Customer

 

--------------------------------------------------------------------------------



 

 

ADM Investor Services, Inc.

 

 



which may be provided by Customer. Customer understands that an investigation
may be made pertaining to Customer's personal and business credit standing and
that Customer may make a written request within a reasonable period of time for
complete and accurate disclosure of its nature and scope.

 

15.ADMIS shall not be responsible for delays in the execution of orders due to
breakdown or failure of transmission, or communication facilities, or to any
other cause beyond ADMIS' control. Since ADMIS does not control signal power,
its reception or routing via internet, configuration of Customer's equipment or
reliability of its connection, ADMIS shall not be liable for any claims, losses,
damages, costs or expenses, including attorneys' fees, caused, directly or
indirectly, by a break-down or failure of any transmission or communication
system or computer facility or trading software, whether belonging to ADMIS,
Customer, any market, or any settlement or clearing system when Customer trades
on-line (via internet or electronically).

 

16.Confirmation of trades, contracts, statements of account, margin calls, and
any other notices transmitted by ADMIS to Customer shall be transmitted to
either the email address or the physical address shown in and to the attention
of the person (s) named in the "Customer Account Documentation" and shall be
conclusively deemed accurate and complete, and Customer waives and releases any
claim relating thereto, if not objected to, in writing, prior to the opening of
trading on the contract market on which such transaction occurred on the next
business day following the day on which such communication was first received.
The price at which an order is executed shall be binding notwithstanding the
fact an erroneous report is made. An order which was executed but in error
reported as not executed shall be binding. Customer shall direct all objections
to ADM Investor Services, Inc., 141 West Jackson Boulevard, Suite #2100A,
Chicago, Illinois 60604, (312) 242-7000.

 

17.With respect to foreign exchange transactions, Customer specifically consents
to receive trade confirmations, daily and monthly account activity statements,
margin calls and any other notices sent by ADMIS to Customer electronically via
email transmission. This consent shall be effective until revoked by Customer in
writing and received by ADMIS. Customer is responsible for providing immediate
notification to ADMIS of any change in its email address. Physical copies of
Customer's foreign exchange activity statements are available upon request but
may incur additional charge to Customer. ADMIS will provide Customer with
password-protected access to on-line reports. Customer will be able to generate
daily, monthly and annual account statements which provide transaction activity,
profit and loss statements, open positions and margin balances. Statements are
deemed received when made available to Customer by ADMIS, regardless of whether
Customer actually accesses the statement.

 

18.All transactions for or on Customer's behalf shall be deemed to be included
in a single account whether or not such transactions are segregated on ADMIS'
records into separate accounts, either severally or jointly with others, for
regulatory purposes including the reporting of Customer's positions as required
by regulatory authorities.

 

19.Customers not residing in the United States (Foreign Accounts) may be asked
to comply with requests for special information by ADMIS as required by any
governmental unit or regulatory agency. This includes, but is not limited to,
special calls for information. In the event of a special call for information,
ADMIS shall be required to obtain the information set forth by any governmental
unit or regulatory agency requesting information. In addition, failure to
respond to a special call for information may cause transactions to be
prohibited (other than offsetting trades) for Customer. Foreign Customer
accounts must copy and forward an official form of picture I.D. and must provide
a bank reference before customer is approved for trading.

 

 

20.

The rights and remedies conferred upon the parties hereto shall be cumulative,
and the exercise or waiver of any thereof shall not preclude or inhibit the
exercise of additional rights or remedies .

 

 

21.Customer agrees that ADMIS may, from time to time, change the account number
assigned to any account covered by this Agreement, and that this Agreement shall
remain in full force and effect. Customer agrees further that this account, as
well as all additional accounts opened by him at ADMIS, shall be covered by this
same Agreement with the exception of any new account for which a new Customer
Agreement is signed.

 

--------------------------------------------------------------------------------



 

 

ADM Investor Services, Inc.

 

 



22.Subject to the Arbitration Agreement between ADMIS and Customer, Customer
agrees that any civil action or other legal proceeding between ADMIS or its
employees, agents, representatives, affiliated brokers and/or associated
persons, on the one hand, and Customer, on the other hand, arising out of or
relating to this Agreement, transactions hereunder, or Customer's account shall
be brought, heard and resolved in the Cook County Circuit Court located in
Chicago, Illinois and Customer waives the right to have such proceeding
transferred to any other location. In addition, Customer waives the right to
trial by jury in any such action or proceeding. Any such action or proceeding
shall be governed by the law of the State of Illinois. No action, including
arbitration, and regardless of form arising out of or relating to this Agreement
, transactions hereunder, or Customer's account may be brought by Customer more
than one year after the cause of action arose (regardless of the date of
discovery of the alleged injury), provided, however, that any action brought
under the provisions of Section 14 of the Commodity Exchange Act may be brought
at any time within two years after the cause of action accrues.

 

23.Customer represents that (1) he/she is (or, if Customer is a corporation,
that each officer and director is, if Customer is a partnership, that each
partner is) an adult of sound mind and is under no legal disability which would
prevent him/her from trading in commodities, commodity futures contracts,
options contracts, forward contracts, foreign exchange or other physical or cash
contracts therein or entering into this Agreement; (2) he/she is (or its
officers and directors or its partners are) authorized to enter into this
Agreement.

 

24.Customer warrants the accuracy of the information contained in the account
application to be complete, true and correct and agrees that Customer will
promptly notify ADMIS of any material change in the information. Customer
further warrants that no one except Customer has an interest in the account and
that Customer has full power and authority to enter into this Agreement and to
engage in the transactions of the kind contemplated herein.

 

25.Customer agrees to pay to ADMIS the commissions, fees and other charges as
are in effect from time to time, and Customer hereby authorizes ADMIS to
withdraw the amount of any such commissions, fees and charges from Customer 's
Account as such commissions, fees and charges are incurred. ADMIS may provide
notice electronically or otherwise of any changes in its amount and type of
commissions, fees and other charges, and the effective date of such charges. If
Customer is introduced to ADMIS by another party, such other party may receive a
portion of any commission paid to ADMIS by Customer.

 

26.This Agreement, including all authorizations, shall inure to the benefit of
ADMIS, its successors and assigns and shall be binding upon Customer and
Customer's personal representatives, executors, trustees, administrators ,
agents, successors, and assigns. In the event of (a) the death or judicial
declaration of

incompetence of Customer; (b) the filing of a petition in bankruptcy, or a
petition for the appointment of a receiver, or the institution of any insolvency
or similar proceeding by or against Customer; (c) the filing of an attachment
against any of Customer's accounts carried by ADMIS; (d) insufficient margin, or
ADMIS' determination that any collateral deposited to protect one or more
account of Customer is inadequate, regardless or current market quotations, to
secure the account; (e) Customer's failure to provide ADMIS any information
requested pursuant to this agreement; or (f) any other circumstances or
developments that ADMIS deems appropriate for its protection, and in ADMIS' sole
discretion, it may take one or more, or any portion of, the following actions:
(1) satisfy any obligation Customer may have to ADMIS, either directly or by way
of guaranty or suretyship, out of any Customer's funds or property in its
custody or control or in the custody or control of ADMIS; (2) sell any or
purchase any or all Commodity Contracts, securities or other property held or
carried for Customer; and (3) cancel any or all outstanding orders or Commodity
Contracts, or any other commitments made with Customer.

Any of the above actions may be taken without demand for margin or additional
margin, without prior notice of sale or purchase or other notice to Customer,
Customer's personal representatives, heirs, executors,

admin istrators, trustees, legatees or assigns and regardless of whether the
ownership interest shall be solely Customers or held jointly with others.

 

27.Customer shall indemnify, defend and hold ADMIS, its affiliates, directors,
officers, stockholders, employees, agents, successors and assigns harmless from
and against any and all liabilities, claims, losses, damages, costs

 

--------------------------------------------------------------------------------



 

 

ADM Investor Services, Inc.

 

 



and expenses, including reasonable attorneys' fees and expenses, incurred by
ADMIS, arising from (a) Customer's failure to fully and timely perform its
obligations hereunder, or (b) any of Customer's representations and warranties
made being untrue or incorrect. Customer also agrees to pay promptly to ADMIS
any and all claims, losses, damages, costs and expenses, including reasonable
attorneys' fees, incurred by ADMIS in enforcement of any of the provisions of
this Agreement and any of the transactions contemplated hereunder, the
collection of any amounts due hereunder, and the defense of any action or
proceeding, including an arbitration proceeding, brought by Customer against
ADMIS in which ADMIS is the substantially prevailing party.

 

28.Limitation of Liability. IN NO EVENT SHALL ADMIS BE LIABLE TO CUSTOMER OR ANY
PERSON FOR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF
ANY KIND OR NATURE WHATSOEVER, WHETHER ARISING UNDER CONTRACT, WARRANTY, OR TORT
(INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR ANY OTHER THEORY OF LIABILITY EVEN
IF THE POSSIBILITY OF SUCH DAMAGES WERE DISCLOSED TO ADMIS OR COULD HAVE BEEN
REASONABLY FORESEEN BY ADMIS. The limitations of liability reflect the
allocation of risk between the parties. The limitations specified in this
paragraph 28 will survive and apply even if any limited remedy specified in this
Agreement is found to have failed of its essential purpose.

 

Customer:

 

Managed Futures Premier Warrington L.P., by: Warrington GP, LLC, its general
partner

 

 

 

NAME (SIGNATURE): Mark Adams



TITLE: Assistant Portfolio ManagerDATE: 3/13/2017

 

 